We find nothing in the motion for rehearing which causes us to change our conclusion as set out in the original opinion. The argument that if the attorney for relator should carry a person from his home to his office and accept compensation, he could be prosecuted for a violation of the jitney ordinance under consideration, finds no support in the record. Clear inhibition of the ordinance is against the operation of any trackless vehicle advertised or held out in any manner as one ran or operated for the carriage of passengers for hire. This plainly indicates that the ordinance is intended to prevent the business, the avowed or real purpose of the operation of the car. This we deem within the power of the city authorities to regulate by an ordinance such as the one before us.
The motion for rehearing will be overruled.
Overruled.